Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit (q)(28) POWER OF ATTORNEY We, the undersigned officers and Trustees of Senior Debt Portfolio, a New York trust, do hereby severally constitute and appoint Barbara E. Campbell, Alan R. Dynner, Thomas E. Faust Jr., Maureen A. Gemma and James B. Hawkes, or any of them, to be true, sufficient and lawful attorneys, or attorney for each of us, to sign for each of us, in the name of each of us in the capacities indicated below, any Registration Statement and any and all amendments (including post-effective amendments) to a Registration Statement filed by Eaton Vance Mutual Funds Trust with the Securities and Exchange Commission in respect of shares of beneficial interest and other documents and papers relating thereto. IN WITNESS WHEREOF we have hereunto set our hands on the dates set opposite our respective signatures. Signature Title Date /s/ Scott H. Page President and Principal August 6, 2007 Scott H. Page Executive Officer /s/ Dan A. Maalouly Treasurer and Principal Financial August 6, 2007 Dan A. Maalouly and Accounting Officer /s/ Benjamin C. Esty Trustee August 6, 2007 Benjamin C. Esty /s/ Thomas E. Faust, Jr. Trustee August 6,2007 Thomas E. Faust, Jr. /s/ Allen R. Freedman Trustee August 6, 2007 Allen R. Freedman /s/ James B. Hawkes Trustee August 6,2007 James B. Hawkes /s/ William H. Park Trustee August6, 2007 William H. Park /s/ Ronald A. Pearlman Trustee August 6, 2007 Ronald A. Pearlman /s/ Norton H. Reamer Trustee August 6, 2007 Norton H. Reamer /s/ Heidi L. Steiger Trustee August 6, 2007 Heidi L. Steiger /s/ Lynn A. Stout Trustee August6,2007 Lynn A. Stout /s/ Ralph F. Verni Trustee August6, 2007 Ralph F. Verni
